 

 

 

(Case 2:19-cv-12240-SFC-APP HEOErkioC2py filed 09/18/19 PagelD.455 Page 1 of 13
FILEG USDC - CLRK DET |
2019 SEP LS FRI? BY |
| \
I Terrence Williams
Pro Se Litigant
2 {| Detroit, Mi 48208
akhenoton?777@emailecom |
3 !
UNIFED STATES DISTRICT COURT i
4 !
LASTERN DISTRICT OF MICHIGAN
5 |
TERRENCE 1) WILLIAMS, Case No. 2:19-cv-12240
6 |
Plaintitt,
5
vs. Hon: Terrence G. Berg
8
3DEXPORT, ET AL.
9
Defendant MOTION FOR A MORE DEFINITE
10 eiendan STATEMENT: SEPTEMBER 12, 2019
Memorandum & Pleading:
tI
Plaintiff, Terrence D Williams, respectfully requests that this Court carefully consider this MOTION FOR A MORE
12
DEFINITE STATEMENT against WIX.COM LTD'S MOTION TO DIMISS PERSUANT TO F.R.C.P. [2(b)(3)
13
AND 12(b)(6) pursuant to [2(b)(6).
I4
This Counterclaim is made pursuant to the enforcement to 17 U.S. Code § 501 (Infringement of Copyright) in the
15
case of Terrence D Williams vs 3DExport.com. ET AL. According to the aforernentioned F.R.C.P. 12(b)3) AND |!
|
I6 |
12(bX6) [have 71 days after a Mation te Dismiss. In support of this Motion | Terrence Williams claim the following
17 —_ a .
reasoning for keeping this case open:
i8
19 .
Parties
20 7]. . _ a - _ ;
The Petitioner ts Terrence Willams an American Citizen and the instigator of the suit and petitioner behind this
2]
Motion.
22
Phe company Wisx.com Foren Businesses and but have operations in The United States of America.
23
2
Jurisdiction & Venue i
25
This Court has Jurisdiction over 17 LS. Code § 501 (the Copyright Code} and has the Authority to enforce it,
26 i. . a.
Venue proper is U.S, District Court of Eastern Michigan, |
27
|
28
MOTION FOR A MORE DEFINITE STATEMENT: SEPTEMBER F2, 2019 - 1
|
|
i

 

 
 

9

10

24

25

26

27

Case 2:19-cv-12240-SFC-APP ECF No. 28 filed 09/18/19 PagelD.456 Page 2 of 18

MOTION FOR A MORE DEFINITE STATEMENT

The Counsel for the Defendant to Wix.com from the very beginning of their argument, that is page I & 2 of their
Motion, cite Federal Rules of Civil Procedure 12(b)(6) in a strong and inscrutable manner claiming their party has
sweeping powers to destroy my whole case not only them but every other defendant with a credulous and overly

self-empowering interpretation of that very same code.

This not to mention that the Federal Rules of Civil Procedure 12 does not assert that such motion may have an effect
on my entire lawsuit. Many times Rule 12(b) only speaks to the needs of individual and not all defendants. To quote
Rule 12(A), “A defendant must serve an answer”, “(B)} A party must serve an answer to a counterclaim or
crossclaim,” “(C) A party must serve a reply to an answer within 2! days,” But a party may assert the following
defenses by motion.” over and over again. Nothing in there grants a single defendant the power to defend every
other defendant in this case. And as you are about to see their Motion is built mainly by misreading and

misinterpreting that rule and giving and false and misleading statements as you will see.

1, The Real Facts

The actual Federal Rules of Civil Procedure 12(b}(6) is states grounds for dismissal as I quote Wix.com counsel,
“failure to state a claim upon which relief can be granted”. But in page one of their MEMORANDUM OF POINTS
AND AU FHORITIES (which is also called 1. INTRODTCTION) they say that this case should be wholly dismissed
because | quote that verse reads (6) “because he has named and served the wrong party” but that’s not 12(b)(6) that
line comes from |7(b}(5) and | quote what that say in that verse (5) “insufficient service of process;” as you see the
Wix.com counsel clearly quoted the wrong law or should have at least quoted 12(b)(5} as well as 12(b)(6) not one
for the other. Clearly their Motion must be resubmitted of those grounds or Wix.com’s counsel must concede to

have their motion thrown out their reliance on the wrong legal code as a basis of their Motion.

According to these facts [am invoking Federal Rules of Civil Procedure 12(b\(6) which demands a Motion for a

More Definite Statement.
MOTION FOR A MORE DEFINITE STATEMENT: SEPTEMBER 12, 2019 - 2

 

 

 

 
hod

Cay

 

 

Case 2:19-cv-12240-SFC-APP ECF No. 28 filed 09/18/19 PagelD.457 Page 3of1

Because their motion contains obvious flaws, | demand the court enforce this Motion for a more definite statement.
In that statement I believe that they will agree to the foregoing points and make more clear and executable

statements that are required as a basis for that particular claim.

Federal Rules of Civil Procedure 12(b)(6): 12(e€} MOTION FOR A MORE DEFINITE STATEMENT. A party may
move for a more definite statement of a pleading to which a responsive pleading is allowed but which is so vague or
ambiguous that the party cannot reasonably prepare a response. The motion must be made before filing a responsive
pleading and must point out the defects complained of and the details desired. IF the court orders a more definite
statement and the order is not obeyed within 14 days after notice of the order or within the time the court sets, the

court may strike the pleading or issue any other appropriate order.

Ifthe court enforces Wix.com their Motion to Dismiss with Prejudice my complaint, then this court will have
allowed the Defendant Wix.com to get away with obviously flawed and overly powerful interpretation of the very
Federal Rule that they invoked and would have had my whole case thrown out based on what are clearly false and

misleading claims.

Furthermore, the counsel for Wix.com states, as a substitule for a defense for subsidiary Deviantart.com, states
basically that even if [ were to process service on the right company that they would still be immune to a lawsuit
according to § 512. Limitations on liability relating to material online of the DMCA from Page | and elsewhere in
their Motion, But they leave out °'§ 1203(a) which allows civil actions based on injury & “*§ 1202(a) disallowing

anyone intent to induce, enable, facilitate, or conceal infringement.
How to Validate a Copyrtght Certificate

Because the counsel for Wix.com claimed | couldn't have possibly be the original author of Naruto which implies

Exhibit N& O are fakes Exhibit O is fake I give the following instructions on how to validate a copyright:

MOTION FOR A MORE DEFINITE STATEMENT: SEPTEMBER 12, 2019 - 3

 

 
 

 

|

Case 2:19-cv-12240-SFC-APP ECF No. 28 filed 09/18/19 PagelD.458 Page 4of1

Go to the U.S. Copyright Office at https://www.copyright.gov/ and go down to resources and click Search Copyright
Records and click on this and you'll get the page https://cocatalog.loc.gov/cgi-
bin/Pwebrecon.cgi?DB=local&PAGE=First and then beneath that URL you’ll find a search bar. In that search bar
you can type the registration according to the instructions TX-8-697-873 in the Search For box as instructed in the
area under the search bar that says Search Bar and click on that little box and a smaller window will appear. The
registration according to the instructions should look like this tx0008697873 and now that you are ready click on the
Begin Search button and that should send you directly to my registered information. Another way might to be type
my name Terrence D Williams, as it appears in on the Certificate, into the search bar and chose in the area called
Search Bar the option Name and your done you just verified my registration. After reading that any party should be

able to validate my certificate with absolutely no problem.

I], False & Misleading Statements

DeviantArt’s website ts full of hundreds of pages of Naruto and other character in total blatant disregard of Section
101 of the U.S. Copyright Code grating the copyright owner exclusive rights over a copyright, those so-called artists
are plagiarist not originators they don’t have that right. This type of out in the open activity is and the pictures of the
characters Naruto, Hiruzen, Sakura, Sasuke, Hinata, Kakashi (see the back of the printout of my book) as well as

other material related to the series.

To repeat what is said on Page 16 of their motion | quote “there might be millions of instances of those images” yet
he wants me to do a DMCA take down notice of each and every one of them despite the DeviantArt’s breach of §

1201 of the DMCE hew ludicrous.

On Page 3 they go further and say my claims of Copyright Ownership are quote “simply not credible” and then
bring up the old Warner Bros case from my past but fail to realize that the case they are using is simply not relevant
to this case here and now. Then / did not recognize my rights according to restore my copyright according to §1L04A

& $ 106, especially § 106(a} & $ 106(d). of the copyright code and now I do.

MOTION FOR A MORE DEFINITE STATEMENT: SEPTEMBER 12, 2059-4

OO

 

 

 

 
 

 

Ned

ua

9

10

 

Case 2:19-cv-12240-SFC-APP ECF No. 28 filed 09/18/19 PagelD.459 Page 5 of 18

In B. Williams and Ths Claims Against Wix of the Wix.com Motion they claim Masashi Kishimoto and not me as
being the original creator of Naruto but can offer no proof only the speculations of the character origin based on a
journalist post which is merely circumstantial evidence at best but offers no real evidence to add to this

counterclaim. Now in the U.S. Copyright Code recognizes two type of work two types of secondary works to an

original work please cite $101 of the U.S. Copyright Code “Created Work”, a “Derivative, and criminal offence see

§ 506 - Criminal offenses6 especially § 506(1) & § 506(a).

Now | sought ato Renew my Copyright and I did, and | did also according to instructions instruct the Copyright

Office of my desire to do so according to their line of questioning | can care less about plagiarist when I have

produce enough income from these indirect lawsuits there will be nothing stopping me from suing Masashi

Kishimoto but his name isn’t on the lawsuit is it and Wix counsel isn’t using him as a witness are they so why even
2 * 7

bring him up.

In B. Williams and His Claims Against Wix they claim that 1 couldn't have possibly be the original author of
Naruto, and claim without any evidence yet the only evidence they give is mere hearsay and ibe statements about a
Japan having created manga hundreds of years ago which is both ludicrous and speculative at best yet offer no
proof. ll have it known that the art style currently being employed by Japan was developed wholly by men and
stolen along with stories by the Japanese not the other way around. And if Japans system is anything like the U.S.
Copyright code the Masashi Kishimoto could be subject to criminal charges similar to § 506(1) & § S506(a) the

Criminal Code of the U.S Copyright Code if Lever could get a held of the original manuscript containing Naruto.

On Page 8 Wix's counsel says that | have overlapping allegations but again basis this on an extinct lawsuit ne this

one again irrelevant for this matter.

Now in Page 3 of their report they claim that their client (Wix) has no idea of any copyright claim that | might have.
Now to reply to that they must have forgot the copy of the copyright certificate givet to me by the U.S, Copyright

Office labeled Exhibit N and the mini CD with Exhibits A-O.

MOTION FOR A MORE DEFINITE STATEMENT: SEPTEMBER 12, 2019-5

 

 

 

 
ba

wr)

 

to

US

Case 2:19-cv-12240-SFC-APP ECF No. 28 filed 09/18/19 PagelD.460 Page 6of1

Also, on Page 3 the lines “Williams further fails to identify even a single work on DeviantArt.com” is a heinous lie
as included on the mini Cd was Exhibit N which contained a PDF copy of my eBook which is available on
Amazon.com. This information in question on Deviantart.com is a type of advertisement for downloading 3d models
directly from their website which Wixs counsel exclaims on Page 16 that that Deviantart.com website quote
“fluctuating” but on 9-10-19 | was able to pull up the same exact information and webpages that instigated this case
are still up on their website without any changes whatsoever clearly that is an exaggerated opinion about how social

platforms like this one operate.

HE. Substantial Similarity is Key to Understanding My Claim

In a copy right case in dealing with characters drawn from literature questions about literary and substantial
similarity must come into the conversation or we risk claiming that characters cannot be copyrighted at all read this

article 1 found online at presented here under Fair Use from © 2006 J.inda Joy Kattwinkel. All Rights Reserved:

The standard for copyright infringement is “substantially similar” artistic expression. “Substantial similarity” ts
measured by whether a normal observer would recognize the second work as a copy of (or derived from) the
original. For cartoon characters, courts consider not only the visual resemblance but also narrative aspects of a

character, such as their personatities, behaviors, biographies, and story lines.

This means that courts dealing with alleged copyright infringement in a cartoon character must make a distinction
between “a substantially similar character that infringes a copyrighted character despite slight differences in
appearance, behavior, or traits, and a somewhat similar though noninfringing character whose appearance, behavior,
or traits, and especially their combination, signtficantly differ from those of a copyrighted character, even though the

second character ts reminiscent of the first one.”

The sliding scale between visual and literary similarities

MOTION FOR A MORE DEFINITE STATEMENT: SEPTEMBER 12, 2019-6

 

 

 

 
 

No

 

Case 2:19-cv-12240-SFC-APP ECF No. 28 filed 09/18/19 PagelD.461 Page 7 of1

Generally speaking, it seems that courts evaluate “substantial similarity” for cartoon characters on a sliding scale
between visual and literary similarities: the more similarities in one, the less similarities you need im another. On one
side of the scale, the more similar the character ts visually, the more likely it will be held infringing even if its
literary traits are very different from the original. For example. one court had no trouble finding that comic books
showing Mickey Mouse and other Disney character engaged in sexual activities, drug abuse and other “depraved”
behavior infringed Disney’s copyrights, even though such activities have not been part of the original Disney
characters’ story lines. On the other side of the scale, if the character is very different in appearance, it takes more
similarity in jiterary traits to find substantial similarity. Superman would be infringed by a superhero named “Ralph
Hinkley,” who looks very different (he wears a red and black costume with a giant “H” on his chest), only if Hinkley
shared much of Superman’s story, for example, if he too worked as a mild-mannered reporter, hid his identity, and

used his powers to expeditiously to save his city from super villains.

[V. To explain the Exhibits on the Mini Cd let’s look at the Exhibits:

Exhibit A for 3D Export.com:

This contain images of 3D Objects being sold on that particular website

Exhibit B for Alidropship.com:

Articles on the Hokage Store with pictures

Exhibit C for Deviantart.com:

Picture of a subseriber’s 3D models with the availability to download

Exhibit D for J C Penny.com:

A picture of a Naruto T-Shirt being sold online

Exhibit E for Original Frame:

A picture of framed wall art being sold on their website
MOTION FOR A MORE DEFINITE STATEMENT: SEPTEMBER 12, 2019 - 7

 

 
 

Case 2:19-cv-12240-SFC-APP ECF No. 28 filed 09/18/19 PagelD.462 Page 8of1

Exhibit F was taken out just before the publication of this lawsuit it was Paint 3d which is a Microsoft program

Exhibit G for Patreon:
An advertisement for an unauthorized paid subscription-based blog where readers must pay $2 to read about episode

of Naruto and the unauthorized new offshoot character Baruto

Exhibit H for Pintrest:

Multiple results for a search of the word Naruto on their webpage bring up Naruto pictures

Exhibit | for Shopify:

A hand drawn picture by a guy called Wizyakuza.com

Exhibit J for Sketchfab.com:

This contain tmages of 3D Objects being sold on that particular website

Exhibit K for TurboSquid:

This contain unages of 3D Objects being sold on that particular website

Exhibit L for Tumblr:

Contains images of Naruto

Exhibit M for Wikihow.com:
The first Pdf contains an image from Tumblr.com a filing mistake but after that we have a Wikihow article called

Hot to be Naruto Uzumaki with two images from that same article

Exhibit N My eBook called Naruto:

This is a PDF of the book | made available on Amazon.com which is copyrighted at the U.S, Copyright Office
MOTION FOR A MORE DEFINITE STATEMENT: SEPTEMBER 12. 2019-8

 

 
 

ho

Ned

 

Case 2:19-cv-12240-SFC-APP ECF No. 28 filed 09/18/19 PagelD.463 Page 9 of 18

Exhibit O a copy of my Copyright Certificate from the U.S. Copyright Office:

This should be self-explanatory

Exhibit P a copy of Pictures from Mindgeek which includes articles:

This was mistakenly omitted from my compliant

Final Statement

Also in Page 16 they admit that there might be millions of instances of those images, which might even spring from
a dozen of artist who have freely uploaded those images and expects me to do a DMCA takedown on every single
one of them as if I somehow | am going to be adhere to my take down notice with utter impunity of Devianart.com

with complete faith in my authority is completely shortsighted and impractical.

In Closing

However, if any mistake on my part has caused me to serve process on the wrong person and the counsel for
Wix.com’s client be allowed to have their particular case dropped out I see no reason why the court could not
comply with that wish. But ] also don’t see why the other Defendant’s should not have to face the consequences of

their particular wrongdoing based on one mistake.

Prayer for Relief

WHEREFORE, Petitioner respectfully requests enforcement of the MOTION FOR A MORE DEFINITE

worthy of being enforced.

The legal codes they cite are incredulous and have fittle to do with actual enforceable remedies for what they claim
therefore they should in my opinion be forced to create a more definite statement or their claims be unheard clearly
these are your only two options in regard to that Motion.

Hlowever, if my interpretation of Section 512(c}) Of the Digital Millennium Copyright Act is correct they should be

allowed to take leave of their obligations to this court but only after they have filed a new Motion upon the court and
MOTION FOR A MORE DEFINITE STATEMENT: SEPTEMBER [2. 2019-9

 

 

 
 

J

ase 2:19-cv-12240-SFC-APP ECF No. 28 filed 09/18/19 PagelD.464 Page 10of 1]

corrected the above stated obvious flaws in their argument upon this courts ordering them to do so or have decided
on another suitable course of action.

Dated this day of September, 2019.

 

MOTION FOR A MORE DEFINITE STATEMENT: SEPTEMBER 12, 2019 - 10

 

 

 
ba

Neo

“at

6

9

10

 

Terrence Willams

Pro Se Litigant

Detroit, Mi 48208
akhenoton?7?77@ezmail.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
TERRENCE D WILLIAMS, Case No.: 2:19-cv-12240
Plaintiff,
VS. Hon: TVerrence G, Berg
3DEXPORT._ ET AL..

. A NEW EXHIBIT P
Defendant

The Missing Exlubit & An Explanation

 

Iam sending a new Exhibit to replace Exhibit F from the disk and in order to make sure there is no confusing | have
labeled it Exhibit P. This is one page of more than twenty six such pages that | discovered on the Porn Hub website
that depict characters from the story Naruto in various sexual positions.
For some reason thts Exhibit never made it on to the CD. 1 am sorry for the mix up and hope that this helps my case
just in case. This also includes a few news articles about Porn Hub and other porn sites Mind Web own. Exhibit F
was images trom a Microsoft application called Paint 3d. | declined to sue Microsoft for reasons that have to do with
the fact that ] actually own a computer with their Operating System, and ] didn’t want to give them a reason to do
any harm to my only computer in the middie of this case.
Fam sorry for the mistake and | hope that this court won't hold it against me please understand that 1 was bogged
down in writing all of my initiating papers to notice this mistake at the time thankyou ahead of time for your
understanding.

Dated this day of September, 2019.

(onan ota

Terrence Williams, ProSé [i rant

A NEW EAHEBET P- 1

(Case 2:19-cv-12240-SFC-APP ECF No. 28 filed 09/18/19 PagelD.465 Page 11 of 4

3

 

 

 
 

 

th

iP)

A NEW EXHIBIT P - 2

 

 

(ase 2:19-cv-12240-SFC-APP ECF No. 28 filed 09/18/19 PagelD.466 Page 12 of 1

Exhibit P

 

 
 
